20Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 12/15/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-22 are currently pending. 

Response to Arguments
With regard to the drawings:
Applicant’s Figures 1-8 submitted 12/15/2020 have been considered and approved.  The Drawing objection is withdrawn.

With regard to the specification objection:
Applicant has amended the title to be reflective of the invention.  The specification objection is withdrawn.  The amended title has been entered and is reflected in the attached BIB datasheet.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 - 22 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has amended independent Claims 1, 11 & 15  and added Claim 22 to bring in the additional features of a vessel having a sealed cavity, an optical element  in contact 
Applicant’s arguments and amendments with regard to Claims 1-22 have been considered in light of the new reference of Bratchenia). The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9-11, 14-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia (US 20150133848; “Bratchenia”) in view of Kawata (US 6858009; “Kawata”).

Claim 1.  Bratchenia discloses an optical breakdown acoustic transducer (Fig. 5a: an optic acoustical system 101) [0008 the system is configured to deliver at least one pulse of light from the light source into the reservoir and to generate a LI OB event within the medium, when contained in the reservoir, causing an impulse transient within the medium to affect the surface of the epithelial tissue layer], comprising: a vessel (Fig. 5:  a reservoir 107) defining a sealed cavity (Fig. 5: void in 107) [0049 an amount of the medium to the reservoir 107, e.g. said supply system comprising a reservoir and a Pump and nozzles N] [0047 a reservoir may have a ; a fluid (Fig. 5: Aqueous Medium AM)[0050 AM aqueous medium ("aqueous" in the sense of: having a water-like viscosity) as an exemplary target medium]  disposed in the sealed cavity  (Fig. 7: void in 107); an optical element (Fig. 5: OL-focusing optical element (e.g., lens) in optical communication (Fig. 5:  OL lens form top seal with 107) [0049 and an optical system 113, which where includes a lens 114 comprised in the reservoir 107] & [0025] with the fluid (Fig. 5: AM Aqueous Medium) and forming at least a portion of a wall [0025 the reservoir comprises a window and/or one or more lenses to transmit light from the light source into the reservoir and, when the medium is contained in the reservoir, into the medium. Thus, (part of) the reservoir may form a part of the optical system] of the sealed cavity (Fig. 5: void in reservoir 107), the optical element (Fig. 5: OL) having at least one focal point (Fig. 5: Focal Point FP 15 within reservoir 107) [0042 focusing the laser beam 11 into a focal spot 15 and for positioning the focal spot 15 in a target position within the reservoir 7] within the sealed cavity (Fig. 5: void in reservoir 107), a first surface (Fig. 5: OL is a window into fluid reservoir on one side) in direct contact [0047 reservoir is filled so there is contact with window] with the fluid (Fig. 5: AM) [0025 the reservoir comprises a window and/or one or more lenses to transmit light from the light source into the reservoir and, when the medium is contained in the reservoir, into the medium. Thus, (part of) the reservoir may form a part of the optical system], and a second surface opposite the first surface (Fig. 5a: laser side of OL does not have fluid medium AM) and not in direct contact [0025 the reservoir comprises a window and/or one or more lenses to transmit light from the light source into the reservoir and, when the medium is contained in the reservoir, into the medium. Thus, (part of) the reservoir may form a part of the optical system. This facilitates focusing the light into the medium]  with the fluid (Fig. 5: AM) ; and a pulsed light source (Fig. 5: Laser L 109) [0046 A suitable light source comprises a Q-switched Nd:YAG laser  in optical communication (Fig. 5a: laser light 11 vertical lines show the optical communication of laser 109 through OL to create a focal point FP 15) with the fluid (Fig. 5a: AM) via the optical element (Fig. 5a: OL), to emit an optical pulse [0047 Upon focusing of a laser pulse into a focal spot with sufficient power density within the medium, e… the optical pulse causing breakdown of the fluid at the at least one focal point, the breakdown of the fluid generating an acoustic shockwave emanating from the at least one focal point].  

Bratchenia further discloses a reservoir cavity that is filled with an aqueous medium using a pump and nozzles (Fig. 5a: reservoir 107 fluid AM, pump P and nozzles N) with the reservoir being sealed at the bottom opening with a film or paraffin seal [0049]. The seal is at least partially removed to make a new seal with the monitored skin area.  Therefore, Bratchenia teaches a sealed vessel for use in topical skin analysis.  For subdermal applications (e.g. vascular or gastric systems), the reservoir would need to be continuously sealed.  In the interest of furthering prosecution the embodiment of an acoustic transducer for subdermal application requires that a single continuous seal be provided. 

Kawata does not explicitly disclose a vessel that maintains a single seal.  

Kawata teaches an ultrasonic device vessel (Fig. 1: case 20) that maintains a single seal of a vessel filled with a fluid used to generate laser optical breakdown (Fig. 1) [Abstract]. Kawata further teaches a vessel (Fig. 1 case 20) defining a sealed cavity (Fig. 1 15 fluid water tank that maintains a singular seal) [0030] and teaches additional optics (14) for focusing the laser pulse into the fluid reservoir.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s rigidly sealed water vessel tank to create an optical 

Claim 2. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia further discloses the vessel (Fig. 5b fluid reservoir 107 with bottom open) includes an acoustic outlet [0055 a reservoir may have a general cup-shape and may be made of a relatively rigid material having an opening therein] Note the combination with Kawata still maintains a probe end that allows acoustic signals to be transmitted and/or received.

Claim 4. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia does not explicitly disclose the sealed cavity has dimensions ranging between about 500 µm and about 1000 mm.  

Kawata teaches an ultrasonic device that is generated by laser optical breakdown (Fig. 1 [Abstract]. Kawata further teaches the sealed cavity has dimensions ranging between about 500 µm and about 1000 mm [0035 lens located on one side of the chamber has a focal length targeted to the other side of the chamber with a focal length of 30mm which falls well within the claimed chamber range].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s dimensions for a cavity in an optical breakdown transducer as a dimension for Bratchenia’s chamber because the dimension provides sufficient dimension to create an acoustic pulse in the chamber while still providing receivers to analyze the acoustic data and improve the quality of removing material from the target material [Kawata 0012]. 

Claim 5. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia further discloses the fluid (Fig. 5a: aqueous medium fluid AM) substantially fills [0027 Further, a reservoir may be provided as a one-way cartridge that may be pre-filled with a medium, possibly comprising a substance to be delivered through an epithelial tissue layer] & [0049 the reservoir 107 is provided with optional nozzles 135, which connect to an optional supply system (not shown) to provide an amount of the medium to the reservoir 107, e.g. said supply system comprising a reservoir and a pump] the sealed cavity (Fig. 5a: reservoir 107) [0047 a reservoir may have a general cup-shape and may be made of a relatively rigid material having an opening therein, which is closed with a tear-away tab, a thin film or thin paraffin layer etc. to seal the reservoir containing an amount of a suitable, possibly low-viscosity medium].   

Claim 6. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia further discloses the pulsed light 2U.S. Application No. 16/116,561Attorney Docket No. MIT-19428US01 source (Fig. 5b: L pulsed laser) emits the optical pulse [0046 A suitable light source comprises a Q-switched Nd:YAG laser emitting laser pulses at a wavelength of about 1064nm with a pulse duration of about 5-10 ns], the optical pulse having a pulse duration ranging between about 1 picosecond to about 1 millisecond [0046  pulse duration of about 5-10 ns] .  

Claim 9. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia does not explicitly disclose an acoustic receiver, in acoustic communication with the sealed cavity, to detect at least a portion of the acoustic shockwave.  Kawata teaches an ultrasonic device that is generated by laser optical breakdown (Fig. 1 [Abstract]. 

Kawata further teaches an acoustic receiver (Fig. 1: 18 hydrophones, 19 amplifier, and 21 imaging processor), in acoustic communication with the sealed cavity (Fig. 1: sealed cavity 1), to detect at least a portion of the acoustic shockwave [0037 After generating the .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s acoustic receiver and processing of  a return signal from the target material to be removed with Bratchenia’s optical breakdown acoustic transducer for removing target material because the receiving and analyzing the return signal improves the quality of the removal process of target material by identifying properties and location of the target material which allows for time efficient  positional and acoustic adjustments required for target material removal  [Kawata 0012].

Claim 10. Dependent on the optical breakdown acoustic transducer of claim 1. Bratchenia further discloses at least one acoustic transducer (Fig. 5a: system 101), to modify a pressure distribution [0049 which connect to an optional supply system (not shown) to provide an amount of the medium to the reservoir 107, e.g. said supply system comprising a reservoir and a pump. The system 101 is arranged on a portion of the surface 5 of the skin 3 of a subject to be treated. When the laser 109 is activated to provide a LIOB] within the sealed cavity (Fig. 5a: reservoir 107) so as to modify an optical-acoustic conversion efficiency of the breakdown [0015 which connect to an optional supply system (not shown) to provide an amount of the medium to the reservoir 107, e.g. said supply system comprising a reservoir and a pump. The system 101 is arranged on a portion of the surface 5 of the skin 3 of a subject to be treated. When the laser 109 is activated to provide a LIOB].  

Claim 11. Bratchenia discloses an optical breakdown acoustic transducer  (Fig. 5a: an optic acoustical system 101) [0008 the system is configured to deliver at least one pulse of light from comprising: a pulsed light source (Fig. 5: Laser L 109) [0046 A suitable light source comprises a Q-switched Nd: YAG laser emitting laser pulses] to emit a pulsed laser beam [0008 Thus, the system is configured to deliver at least one pulse of light from the light source into the reservoir and to generate a LIOB event within the medilum]; a beam shaping element (Fig. 1: beam shaping element 19) [0042 schematically indicated in FIG. 1 a beam shaping system 19, a beam scanning system 21 and a focusing system 23, which systems may comprise one or more mirrors, prisms, beam splitters, polarizers, optical fibers, lenses, apertures, shutters, etc.] & [0045 Laser beam focusing parameters may be detemined by appropriate settings of a beam shaping and/or focusing system, e.g. by adjustment of the numerical aperture of the focusing system],  in optical communication with the pulsed light source (Fig. 1: optical light source 9 transmits beam 11 through a path to beam shaping element 19)[0042], to shape a spatial wave front (Figs. 1 & 5a:  laser wave front 11) of the pulsed laser beam (11); a vessel (Fig. 5a: vessel 107) defining a sealed cavity (Fig. 7: fluid filled void in 107) [0049 an amount of the medium to the reservoir 107, e.g. said supply system comprising a reservoir and a Pump and nozzles N] [0047 a reservoir may have a general cup-shape and may be made of a relatively rigid material having an opening therein, which is closed with a tear-away tab, a thin film or thin paraffin layer etc. to seal the reservoir containing an amount of a suitable, possibly low-viscosity medium]; a fluid  (Fig. 5: aqueous medium fluid AM) disposed in the sealed cavity (Fig. 7: fluid filled void in 107); an optical element (Figs. 1 & 5a, optical lens 23 labeled OL in Fig. 5a)  in optical communication (Fig. 1: Beam 11 optical communication path is depicted 11) with the beam-shaping element (Fig. 1:  beam shaping element 19) and the fluid  (Fig. 5: aqueous medium fluid AM), to focus the pulsed laser beam [0042 The light source comprises a laser, which provides benefits like controllable optical power, coherent beam formation and low spectral  within the fluid  (Fig. 5: aqueous medium fluid AM) to at least one focal point (Fig. 5a: focal point 15 FP) [0042], the pulsed laser beam (11) generating at least one acoustic shockwave by causing breakdown of the fluid (Fig. 5: aqueous medium fluid AM) at the at 3U.S. Application No. 16/116,561Attorney Docket No. MIT-19428US01least one focal point (FP 15) [0047 Upon focusing of a laser pulse into a focal spot with sufficient power density within the medium, e… the optical pulse causing breakdown of the fluid at the at least one focal point, the breakdown of the fluid generating an acoustic shockwave emanating from the at least one focal point]; and an acoustic outlet [0055  a reservoir may have a general cup-shape and may be made of a relatively rigid material having an opening therein]., on at least one side of the vessel (Fig. 5a: reservoir 107 is open on bottom side with thin seal that is removed when in contact with monitored skin), to transmit the at least one acoustic shockwave into at least a portion of a medium [0044 LIOB events caused by focal spots, which are created in target positions at exemplary distances DL D2 andD3 of about 0.75 mm 0.6 mm and 0.4 mm, respectively, from the skin surface 5, but with otherwise identical conditions. The LIOB events in the medium result in a shock wave traveling towards the skin 3. In FIG. 2, the shock wave locally destroys the stratum corneum 27, in FIG. 3, the shock wave penetrates also into the epidermis 29 and in FIG. 4]. 

Bratchenia further discloses a reservoir cavity that is filled with an aqueous medium using a pump and nozzles (Fig. 5a: reservoir 107 fluid AM, pump P and nozzles N) with the reservoir being sealed at the bottom opening with a film or paraffin seal [0049]. The seal is at least partially removed to make a new seal with the monitored skin area.  Therefore, Bratchenia teaches a sealed vessel for use in topical skin analysis.  For subdermal applications (e.g. vascular or gastric systems),  the reservoir would need to be continuously sealed.  In the 

Kawata does not explicitly disclose a vessel that maintains a single seal.  

Kawata teaches an ultrasonic device vessel (Fig. 1: case 20) that maintains a single seal of a vessel filled with a fluid used to generate laser optical breakdown (Fig. 1) [Abstract]. Kawata further teaches a vessel (Fig. 1 case 20) defining a continuously sealed cavity (Fig. 1 15 fluid water tank) [0030] with optics (14) for focusing the laser pulse and Kawata additionally teaches to transmit the at least one acoustic shockwave [0030 the lens 14 set therein. The condensed laser beams have a high energy density and, thus, a breakdown, namely, a laser breakdown 16 is caused. The laser breakdown 1 causes light, heat, and ultrasonic waves. The ultrasonic waves (front spherical waves) from the light, heat, and ultrasonic waves are used for distance instrument. That is, the ultrasonic waves 17 with low directivity are transmitted and waves reflected from the stricture portion 2 in the blood vessel 1] into at least a portion of a medium [Fig. 1: 1 capillary blood flow] surrounding the optical breakdown acoustic transducer (Fig. 1:  medium blood flow in capillary and deposits) [0012 an ultrasonic angioscope system comprises: a laser generating device installed outside the human body a probe that introduces laser beams emitted from the laser generating device into a blood vessel via an optical fiber, set at the tip of the optical fiber, having a lens and a dielectric; ultrasonic-wave generating means that uses a laser breakdown generated in the dielectric].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s continuously sealed water vessel tank to create an optical breakdown focal point for subdermal applications as an option for Bratchenia’s reservoir  because providing an option for a rigid sealed reservoir expands the commercial viability of the 
 
Claim 14. Dependent on the optical breakdown acoustic transducer of claim 11. Bratchenia further discloses a pulsed laser beam [0046 A suitable light source comprises a Q-switched
Nd:YAG laser emitting laser pulses at a wavelength of about 1064 nm with a pulse duration of about 5-10 ns].   

Bratchenia does not explicitly disclose the pulsed laser beam has a peak power of about 1 megawatt to about 1 gigawatt.  

Kawata teaches an ultrasonic device that is generated by laser optical breakdown (Fig. 1 [Abstract]. Kawata further teaches the pulsed laser beam has a peak power of about 1 megawatt to about 1 gigawatt [0034 Nd:YAG as the laser beam 13 a maximum pulse energy of 180 mJ, with a pulse of 6ns.  The peak power is .180J/6ns = 30 megawatts which falls in the claimed range]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s peak power of  a ND: YAG laser beam with a peak   as a power level for  Bratchenia’s ND;YAG laser when Bratchenia, is modified for imaging tissue material because the return signals from the higher power transmission  provide sufficient signals to create imaging that improves the quality of the procedure by providing realtime feedback on the condition of the treated tissue and modify the treatment in response to the feedback  [Kawata 0030].

Claim 15. Bratchenia discloses a method of generating acoustic shockwaves [Abstract power of the generated laser beam such that, in the focal spot, the laser beam has a power density, which is above the characteristic threshold value for the medium, above which, for the predetermined pulse time, a laser induced optical breakdown event occurs in the medium], comprising: focusing an optical pulse [0007 The target position of the focal spot
is within the reservoir and within the medium, when contained in the reservoir, and the dimension of the focal spot and the power of the generated laser beam are such that, in the focal spot, the laser beam has a power density, which is above the characteristic threshold value for the medium, above which, for the predetermined pulse time, a laser induced optical breakdown event occurs in the medium. medium, above which, for the predetermined pulse time, a laser-induced optical breakdown (LIOB) event occurs in the medium] to at least one position in a fluid (Fig. 5a: Aqueous medium Fluid AM) disposed in a sealed cavity (Fig. 5a: fluid filled reservoir void 107), thereby generating an acoustic shockwave [0047 Upon focusing of a laser pulse into a focal spot with sufficient power density within the medium, e… the optical pulse causing breakdown of the fluid at the at least one focal point, the breakdown of the fluid generating an acoustic shockwave emanating from the at least one focal point] emanating from the at least one position (Fig. 5a: Focal Point FP 15) due to breakdown [0047 Upon focusing of a laser pulse into a focal spot with sufficient power density within the medium, e… the optical pulse causing breakdown of the fluid at the at least one focal point, the breakdown of the fluid generating an acoustic shockwave emanating from the at least one focal point] of the fluid (Fig. 5a: Aqueous medium Fluid AM); transmitting the acoustic shockwave to a portion of a medium  (Fig. 5a:  skin 3) [0048 The LIOB events in the medium result in a shock wave traveling towards the skin 3. In FIG. 2, the shock wave locally destroys the stratum corneum 27, in FIG. 3, the shock wave penetrates also into the epidermis 29] in acoustic communication with the sealed cavity (Fig. 7: fluid filled void in 107) [0044 LIOB events caused by focal spots, which are created in target positions at exemplary distances DL D2 ; and changing, with a beam shaping element (19) [0045 Laser beam focusing parameters may be determined by appropriate settings of a beam shaping and/or focusing system, e.g. by adjustment of the numerical aperture of the focusing system], a subsequent wave front of a subsequent optical pulse acted on by the beam shaping element compared to a wave front of the optical pulse acted on by the beam shaping element [0045 For example, for a first medium the system 1 may be configured to provide a first laser pulse power density according to the characteristic LIOB threshold value of the first medium, and for a second medium the system 1 may be configured to provide a second laser pulse power density according to the characteristic LIOB threshold value of the second medium, which first and second power densities may be determined by appropriate first and second pulse powers, pulse durations and/or laser beam focusing parameters, possibly also for farther media. Laser beam focusing parameters may be detemined by appropriate settings of a beam shaping and/or focusing system, e.g. by adjustment of the numerical aperture of the focusing system].  

Bratchenia further discloses a reservoir cavity that is filled with an aqueous medium using a pump and nozzles (Fig. 5a: reservoir 107 fluid AM, pump P and nozzles N) with the reservoir being sealed at the bottom opening with a film or paraffin seal [0049]. The seal is at least partially removed to make a new seal with the monitored skin area.  Therefore, Bratchenia teaches a sealed vessel for use in topical skin analysis.  For subdermal applications (e.g. vascular or gastric systems), the reservoir would need to be continuously sealed.  In the interest of furthering prosecution the embodiment of an acoustic transducer for subdermal application requires that a single continuous seal be provided. 

Kawata does not explicitly disclose a vessel that maintains a single seal.  

Kawata teaches an ultrasonic device vessel (Fig. 1: case 20) that maintains a single seal of a vessel filled with a fluid used to generate laser optical breakdown (Fig. 1) [Abstract]. Kawata further teaches a vessel (Fig. 1 case 20) defining a sealed cavity (Fig. 1 15 fluid water tank that maintains a singular seal) [0030] and teaches additional optics (14) for focusing the laser pulse into the fluid reservoir.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s rigidly sealed water vessel tank to create an optical breakdown focal point for subdermal applications as an option for sealing Bratchenia’s reservoir  because providing a a continuously sealed reservoir expands the commercial viability of the device by proving the ability to analyze sub-dermal tissue (e.g. vascular and gastric systems) [Kawata 0045 and Fig. 8].

Claim 18. Dependent on the method of generating acoustic shockwaves of claim 15. Bratchenia does not explicitly disclose measuring an optical property of the breakdown of the fluid.  

Kawata teaches an ultrasonic device that is generated by laser optical breakdown (Fig. 1 [Abstract]. Kawata further teaches measuring an optical property (Fig. 8 incidence rate of breakdown vs intensity of the laser) of the breakdown of the fluid [0045 result of measuring the incidence rate of the breakdown upon changing the laser beam intensity].  

.

Claims 3 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia in view of Kawata and in further view of Hall (US 20100087735;”Hall”).

Claims 3 & 22. Dependent on the optical breakdown acoustic transducer of claim 2. Bratchenia does not explicitly disclose the acoustic outlet is configured to collimate the acoustic shockwave and the acoustic outlet comprises a shape-changeable lens.

Hall teaches an acoustic lens (Fig. 1: acoustic lens 10) at the end opening of an acoustic probe (Fig. 1: 20).  Hall further teaches the acoustic outlet (Fig. 1: the outlet covered by the acoustic lens 10) is configured to collimate the acoustic shockwave (Fig. 3: an array of acoustic fluid filled sensors can be configured to align the signals) [0043] or other shapes (Fig. 1: M1& M2 to provide various focus points) at the acoustic outlet  (Fig. 1: the outlet covered by the acoustic lens 10) and comprises a shape-changeable lens (Fig. 1a: 10 with electrodes 150 and 160 and  fluid 141 and  fluid 142 energized with electrodes 150 and 160 to change the membrane shape forming various lens shapes) [0036 variably-refracting acoustic lens 10 has a diameter of 100-microns. When acoustic probe 100 operates in both a transmit mode and a receive mode, then variably-refracting acoustic lens elements 10 will be adjusted to alter the effective transmit and receive focusing. In a transmitting mode, transducer 15 comprising transducer elements 20 will be able to send out short time (broad-band) signals operated in M-mode, possibly short tone-bursts to allow for pulse wave Doppler or other associated signals for other imaging 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hall’s acoustic fluid filled changeable lens and place the lens at the end of Bratchenia’s acoustic transducer because real-time adjustment of the elevation focus to make possible delivery of maximal energy at varying depths with the desired elevation focusing [Hall 0037] and because the adjustable lens provides secure contact with surface tissue [Hall 0024].

Claims 7, 8, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia in view of Kawata and in further view of  Applicant’s provided LYON et al, (Multi-point laser spark generation for internal combustion engines using a spatial light modulator. Journal of Physics D: Applied Physics. 2014 Nov 5;47(47):475501).

Claim 7. Dependent on the optical breakdown acoustic transducer of claim 1.   Bratcheniad does not explicitly disclose a spatial light modulator (SLM), in optical communication with the pulsed light source, to modify a shape of a wave front of a subsequent optical pulse such that the at least one focal point moves from one or more first positions for the optical pulse to one or more second positions for the subsequent optical pulse within the sealed cavity.

Lyon teaches a laser multi-spark using a spatial modulator [Page 6 Section 4 first time successful multipoint laser-induced spark generation, which is variable in three dimensions and derived from a single laser beam].  Lyon further teaches a spatial light modulator (SLM), in optical communication with the pulsed light source [Page 3 first full ¶ The diffractive multi-to modify the shape of the pulsed light source (Figs. 7 & 8), such that the at least one focal point moves from the first position to a second position within the sealed cavity (Introduction: sealed combustion cylinder) [Page 5 section 4 first ¶ multipoint laser-induced spark generation, which is variable in three dimensions and derived from a single laser beam, which could be used for laser ignition. Air breakdown sparks with arbitrary geometrical location in three dimensions].   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lyon’s spatial light modulator for multi-point ignition as Bratchenia’s  optical beam shaping element because it increases the efficiency of tissue ablation or removal by increasing the area that can be treated with multipoint ignitions by focusing multi combustion points at any point within a volume [Lyons Page1 Col. 2].

Claims 8 & 12. Dependent on the optical breakdown acoustic transducer of respective claim 1 and claim 11.  Bratchenia does not explicitly disclose the beam shaping element is a spatial light modulator and where the acoustic modulator, in acoustic communication with the sealed cavity, to tune at least one of a frequency content, directionality, or amplitude of the acoustic shockwave.  
 
Lyon teaches a laser multi-spark using a spatial modulator [Page 6 Section 4 first time successful multipoint laser-induced spark generation, which is variable in three dimensions and derived from a single laser beam].  Lyon further teaches the beam shaping element (Fig. 7 double superimposed Fresnel lens) is a spatial light modulator [Page 3 first full ¶  The 
acoustic modulator (Fig. 7 double superimposed Fresnel lens), in acoustic communication with the sealed cavity (Introduction: sealed combustion cylinder) , to tune at least one of a frequency content, directionality, or amplitude of the acoustic shockwave  [Page 3 first full ¶  The diffractive multi-beam patterns are generated using a spatial light modulator (SLM), on which computer generated holograms (COHs) are displayed. A gratings and lenses (GL) algorithm is used to accurately modulate the phase (e.g. changing the frequency content) of the input laser beam and create multi-beam output.(e.g. changing the directionality of the shockwave] and [Page 5 section 4 first ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lyon’s spatial light modulator for multi-point ignition as Bratchenia’s  optical beam shaping element because it increases the efficiency of tissue ablation or removal by increasing the area that can be treated with multipoint ignitions by focusing multi combustion points at any point within a volume [Lyons Page1 Col. 2].

Claim 13. Dependent on the optical breakdown acoustic transducer of claim 11.   Bratchenia does not explicitly disclose the at least one focal point comprises a plurality of focal points and the at least one acoustic shockwave comprises acoustic shockwaves emanating from the plurality of focal points. 
 
Lyon teaches a laser multi-spark using a spatial modulator (Page 6 Section 4 first time successful multipoint laser-induced spark generation, which is variable in three dimensions and derived from a single laser beam).  Lyon further teaches  at least one focal point comprises a plurality of focal points (Fig. 8) and the at least one acoustic shockwave comprises acoustic shockwaves emanating from the plurality of focal points  [Page 3 first full ¶  The diffractive multi-beam patterns are generated using a spatial light modulator (SLM), on which computer generated holograms (COHs) are displayed. A gratings and lenses (GL) algorithm is used to accurately modulate the phase of the input laser beam and create multi-beam output.] and [Page 5 section 4 first ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lyon’s spatial light modulator for frequency adjustment of the pulse laser beam  to create a multi-point focus and multipoint  ignition as Bratchenia’s  optical beam shaping element because it increases the efficiency and  stability of an acoustic generating device by creating pulsed pressure in a confined  area using an energy efficient short and stable pressure acoustic pulses [Lyons Introduction].


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia in view of Kawata and in further view of Steinke (US 20050251116; “Steinke”).

Claims 16 & 17. Dependent on the method of generating acoustic shockwaves of claim 15. Bratchenia does not explicitly disclose measuring a characteristic of the acoustic shockwave; and focusing another optical pulse within the fluid so as to generate another acoustic shockwave based on the characteristic of the acoustic shockwave and measuring the characteristic comprises measuring at least one of an amplitude, waveform, or spatial 4U.S. Application No. 16/116.561Attorney Docket No, MIT-19428US01 radiation pattern of the acoustic shockwave.

Steinke teaches imaging and ablation of atherosclerotic material [Abstract].  Steinke further teaches a measuring a characteristic [0101 absorbance of energy of plaque and tissue and of the acoustic shockwave [0101 Frequency targeting can help to deliver a greater portion of the transmitted energy to diseased tissue by identifying the frequency or range of frequencies at which the optical absorbance of the diseased tissue is at or near a peak, at or near a local peak, a practical maximum given the ease of generating laser energies, and/or equal to that of the adjacent healthy tissue. In some cases, energy absorbance of the plaque or the like may be less than that of adjacent healthy tissues]; and focusing another optical pulse within the fluid so as to generate another acoustic shockwave based on the characteristic of the acoustic shockwave wherein measuring (Figs. 4 & 5) the characteristic comprises measuring at least one of amplitude data of  the acoustic shockwave for material analysis (Fig. 4 peak amplitude energy representing absorption)  [0106 Dynamic measurement of optical absorbance of the tissue during application of energy can be used in a control feedback system to monitor and/or control the temperature changes of tissue … The measurement of optical absorbance of the tissue during energy delivery and between energy pulses may be used to determine the optimum durations of energy delivery and intervening or resting periods and a spatial radiation pattern for ablation of identified plaque [0079 System 10 may automatically control firing of laser 22 so as to remove atherosclerotic material while inhibiting ablation of healthy vessel tissues. FIGS.5A and 5B are plots of depth and diameter, respectively, of holes formed by laser ablation in samples of atherosclerotic plaque].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Steinke’s receiver and processing of returning analysis of peak (e.g. amplitude data) absorption data of shockwave energy  and imaging data of ablation performance with Bratchenia ’s, as modified,  transmitted acoustic energy because adjusting the laser amplitude or frequency improves the efficiency of  identifying and removing the target material [0107 Steinke].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia in view of Kawata and in further view of Varghese (US 20160271419; “Varghese”).

Claim 19. Dependent on the method of generating acoustic shockwaves of claim 15. Bratchenia does not explicitly disclose seeding the at least one position in the fluid prior to breakdown of the fluid to improve -31-Attorney Docket No. MIT-19428US01 effectiveness of generating the acoustic shockwave 

Varghese teaches an optical acoustical skin treatment device (Fig. 1) [Abstract].  Varghese further teaches seeding the at least one position in the fluid (Fig. 1: optical coupling medium 124) prior to breakdown (Introduction: a laser induced optical breakdown (LIOB) of the fluid to improve -31-Attorney Docket No. MIT-19428US01effectiveness of generating the acoustic shockwave [0011 by providing a plasma near the skin surface, the overall laser beam intensity required for generating a multiphoton ionization process is reduced. The plasma provided near the skin surface penetrates the skin tissue and generates at least one free electron at the target position. Said at least one free electron at the target position generated by the plasma subsequently acts as the seed electron for the ionization process. At least a portion of the light of the treatment laser beam, which is focused into the target position, will be absorbed by the seed electron generated by the plasma to initiate the avalanche ionization process inside the skin tissue. So, due to the presence of the plasma which generates the seed electron for the multiphoton ionization process, the treatment laser beam intensity required for generating the multiphoton ionization process is reduced as compared to a multiphoton ionization process generated solely by laser light without the presence of a plasma].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Varghese’s plasma generator and electrodes for ion seeding of .

Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bratchenia in view of Kawata and in further view of Papanicolau (US 20170254889; “Papanicolau”).

Claim 20. Dependent on the method of generating acoustic shockwaves of claim 15. Bratchenia does not explicitly disclose the portion of the medium includes a sample, and further comprising: measuring a signal emitted by the sample in response to the acoustic shockwave; and transforming the signal from a time domain representation to a frequency domain representation.  

Papanicolau teaches a method analyzing ultrasonic imaging [Abstract]. Papanicolau further teaches the portion of the medium includes a sample [0092 tissue characterization] measuring a signal emitted by the sample [0092 ultrasonic specimen and/or the resulting image] in response to the acoustic shockwave [0093 comprise signal pulses 130 of varying types of beams and shapes in varying degrees of complexity generated by the receiving function of the transducer upon reception and detection] and transforming the signal from a time domain [0100 representation to a frequency domain ] and [0114 performing a Fourier Transform or Fast-Fourier Transform on the time-domain signal to obtain frequency-domain information. The resulting frequency-based indicator is frequency-domain signal data, which depending on even subtle changes in tissue characteristics, there can be changes in parameters relating to said frequency-domain signal data].



Claim 21. Dependent on the method of generating acoustic shockwaves of claim 20. Bratchenia does not explicitly disclose constructing an image of the sample from the signal. 

Kawata teaches an ultrasonic device that is generated by laser optical breakdown (Fig. 1 [Abstract]. Kawata further teaches constructing an image (Fig.1: Hydrophones 18, amplifier 19 and imaging processing 21) of the sample (Fig. 1:  blood vessel 1) from the signal [0012 plurality of hydrophones that receive reflected waves, of ultrasonic waves emitted by the laser breakdown, from a stricture portion of the blood vessel, and are disposed at the tip end of the probe; and means for forming a stricture-shaped image] & [0040].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kawata’s acoustic receiver and analysis of  a return signal from the target material with Bratchenia’s optical breakdown acoustic transducer for removing target material because imaging the return signal improves the quality of the removal process of the target material i by identifying properties and location of the target material which allows for time efficient  positional and acoustic adjustments required for target analysis [Kawata 0012 &0018].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856